El Juez Asociado Su. MacLeaky,
después de exponer los Lechos anteriores, emitió la opinión del Tribunal.
Aceptando los fundamentos de Lecho y de derecho del auto apelado y vistas las disposiciones legales que se citan en el mismo.
Fallamos: que debemos confirmar y confirmamos el auto que en primero de Octubre de 1903 dictó la Corte de Distrito de Mayagüez, con las costas á los apelantes; y devnelvánse los autos á dicha Corte, con la certificación correspondiente.
Jueces concurrentes: Sres. Presidente, Qu¿ñones, y Aso-ciados, Hernández, y Figneras.
El Juez Asociado Sr. Snlzbacher no formó Tribunal en la vista de este caso.